Citation Nr: 0505982	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to April 
1949.  

In a rating decision dated in October 1985, the Regional 
Office (RO) denied service connection for a bilateral eye 
disability.  The rating action denied service connection for 
traumatic cataract right eye with light perception only, left 
eye 20/25.  The veteran was notified of this decision and of 
his right to appeal by a letter dated the following month, 
but a timely appeal was not received.  The veteran has 
subsequently sought to reopen his claim for service 
connection for a bilateral eye disability.  

By rating action dated in December 2002, the RO denied 
service connection for a bilateral eye disability, bilateral 
hearing loss and tinnitus.  

The Board notes that in the December 2002 rating decision 
denying service connection for a bilateral eye disability, 
while referring to the October 1985 rating decision, the RO 
essentially considered the claim for service connection for 
an eye disability without regard to finality of the previous 
determination.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
the Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  In light of the Board's legal duty to determine 
whether the veteran has submitted new and material evidence 
to reopen the previously denied claim, the issue certified by 
the RO has been rephrased as noted on the title page.

During the hearing before the undersigned Acting Veterans Law 
Judge, the veteran withdrew his claims for service connection 
for postoperative residuals of adenocarcinoma of the colon 
and for diarrhea; rather the matter should have been 
developed and adjudicated as a claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  Hence, 
the issue is referred to the RO for appropriate action.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.  


FINDINGS OF FACT

1.  By rating decision dated in October 1985, the RO denied 
service connection for a bilateral eye disability.  The 
veteran was notified of this decision and of his right to 
appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the October 1985 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for a bilateral eye disability.

3.  The veteran's current bilateral hearing loss cannot be 
disassociated from in-service noise exposure.

4.  The veteran's tinnitus had its inception in service.


CONCLUSIONS OF LAW

1.  The RO's decision of October 1985, which denied service 
connection for a bilateral eye disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2004).

2.  The evidence received since the October 1985 rating 
decision is not new and material to reopen the veteran's 
claim for a bilateral eye disability.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  A bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2004).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in October 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claims.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  
It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post service VA medical 
records and the report of VA examinations.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.



II.  New and Material Evidence

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final denial of the claim for 
service connection for a bilateral eye disability was in 
October 1985.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
those determinations.  In order to do so, the Board will 
separately describe the evidence that was of record at those 
times, and the evidence presented subsequently.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

The "old" evidence of record

On the entrance examination in January 1946, it was noted 
that the veteran had a traumatic cataract in the right eye, 
as well as a divergent squint.  Visual acuity was light 
perception in the right eye and 20/20 in the left eye.  The 
service medical records disclose that the veteran was 
hospitalized in July 1946 and reported that about three to 
four years earlier, while hammering, a foreign body flew into 
his right eye.  He stated that there was not much pain, but 
the eye swelled, became greenish in color and his sight was 
lost progressively over the next six months.  It was 
indicated that he had no symptoms until he began to 
experience pain in the right eye and a feeling of strain in 
the left eye while attending radar school two months earlier.  
The veteran reported that he thought that it was a piece of 
steel that had entered his eye.  An examination of the right 
eye disclosed that visual acuity was light perception.  An 
external examination was negative, except for a 15-degree 
deviation out.  On examination of the cornea, there was a 
thin, slit-like scar through all layers.  An examination of 
the lens revealed a complete central cataract.  X-ray studies 
revealed no foreign body by Sweet method.  

On examination of the left eye, visual acuity was 20/20.  The 
fundus examination revealed that the disc-nasal border was 
less distinct than temporal.  The diagnoses were complete 
central cataract, traumatic, right eye, and exotropia, 
secondary to anopsia, right eye.  The examiner commented that 
there was no evidence either in the history or the 
examination to indicate any recent active process.  There was 
no evidence of activity in either eye.  It was also noted 
that if there was a foreign body, it was not radio opaque and 
produced no irritation at present.  The veteran was again 
hospitalized in September 1946.  The diagnosis was traumatic 
cataract, secondary to penetrating wound to the right eye.  
It was indicated that the condition existed prior to service.  

On the separation examination in April 1949, it was noted 
that the veteran had no significant abnormality in the left 
eye.  A cataract was noted in the right eye.  He had no 
vision in the right eye.  Visual acuity in the left eye was 
20/20.  There were no abnormalities on clinical evaluation of 
the left eye.  

The veteran was afforded a VA examination of the eyes in 
September 1985.  He related a 30-year history of a foreign 
body in his right eye with light perception at that time.  
There was no clear-cut history of inflammation or iritis.  It 
was noted that he had experienced no recent changes in either 
of his eyes.  He reported that he had good vision in his left 
eye, and had no complaints referable to that eye.  An 
examination showed that visual acuity was light perception in 
the right eye and 20/25- in the left eye.  An X-ray study of 
the right eye revealed a punctate opaque foreign body within 
the right orbit, but was otherwise unremarkable.  Following 
the examination, the impression was traumatic cataract in the 
right eye with good visual potential.  

Based on the evidence discussed above, by rating action dated 
in October 1985, the RO denied service connection for a 
bilateral eye disability.  

The additional evidence 

VA outpatient treatment records dated in 1992 and 1993 have 
been associated with the claims folder.  The veteran was seen 
in the eye clinic in March 1993, and the assessments were 
cataract in the right eye and chorioretinal scar, right eye.  

In September 2002, the veteran sought to reopen his claim for 
service connection for an eye disability.

The veteran was seen in a VA ophthalmology clinic in May 
2003.  The diagnoses were pseudophakia, both eyes, and old 
chorioretinal scar, right eye.  



Analysis 

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (2004).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The evidence submitted since the RO's determination of 
October 1985 that denied service connection for a bilateral 
eye disability includes VA outpatient treatment records and 
the veteran's testimony at a hearing before the undersigned.  
These records reflect treatment many years following the 
veteran's discharge from service.  The veteran asserts that 
service connection is warranted for a bilateral eye 
disability.  Since it has not been established that he is a 
medical expert, the veteran is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis to reopen a claim for 
service connection.  

The additional medical evidence also does not provides a 
basis upon which it may be concluded that the additional 
evidence, when considered with the record as a whole, is new 
and material so as to reopen the claim for service connection 
for a bilateral eye disability.  There is no competent 
medical evidence demonstrating that the veteran currently has 
a right eye disability that was aggravated by service.  In 
addition, there is no competent medical evidence establishing 
that any current left eye disability is related to service.  
In this regard, the Board points out that in order to 
constitute new and material evidence in this case, the 
evidence must show that the veteran has a bilateral eye 
disability that is related to service.  The evidence in this 
case does not support such a conclusion.  Therefore, the 
Board finds that the veteran has failed to meet his burden of 
submitted new and material evidence sufficient to reopen his 
claim, and his claim must be denied.

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran's service medical records are negative for 
complaints or findings concerning bilateral hearing loss or 
tinnitus.  The ears were evaluated as normal on the 
separation examination in April 1949.  Both whispered voice 
and spoken voice hearing tests were 15/15, bilaterally.  His 
discharge certificate reveals that his military occupational 
specialty was baker.

The veteran was afforded an audiometric examination by VA in 
November 2002.  The veteran reported that he had not heard 
well since shortly after service.  He stated that he was not 
discharged because of a hearing loss. He related that he was 
not in combat during service, but that he was "close to 
combat."  He asserted that his duty area when he was in the 
Merchant Marines was "right above the ship's engines," but 
when asked by the examiner how much noise he was exposed to, 
the veteran responded that his work area was "not real 
loud."  He maintained that his primary noise exposure took 
place during basic training.  He alleged that he was exposed 
to firearms, the firing range, combat explosions, 
demolitions, aircraft engines and ship engines.  He also 
claimed that he had been aware of bilateral conversationally 
loud, high-pitched tinnitus for the previous 50 years.  

On the authorized audiological evaluation in November 2002 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
80
95
100
LEFT
75
70
85
100
105

The examiner commented that based on the auditory history 
given by the veteran, the etiology of his hearing loss was 
unclear.  She noted that the veteran's only significant noise 
exposure was in basic training, but that his military work 
environment was "not real loud."  She pointed out that 
there was a marked difference in hearing between his right 
ear and left ear, for no obvious reason.  The examiner added 
that the veteran's tinnitus and hearing loss were first 
noticed shortly after military service.  She concluded that, 
based on this comment, it was at least as likely as not that 
the veteran's hearing loss and tinnitus might have begun 
during service, but that this did not mean that subsequent 
events, (including aging and hereditary hearing loss) and/or 
medical conditions had not contributed to his present status.  
The diagnoses were bilateral sensorineural hearing loss.  

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for disease that is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

Although the service medical records are negative for 
complaints or findings of a hearing loss or tinnitus, the 
veteran has testified that he had significant noise exposure 
while in basic training.  These statements are credible.  In 
addition, he asserted that his hearing loss and tinnitus 
began a short time after his separation from service.  Based 
on this evidence, and following a VA examination in November 
2002, it was concluded that the veteran's current hearing 
loss and tinnitus had their inception in service.  
Consequently, service connection for bilateral hearing loss 
and tinnitus is warranted.    


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a bilateral eye disability.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


